IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :             No. 2204 Disciplinary Docket No. 3
                Petitioner      :
                                :             No. 34 DB 2015
           v.                   :
                                :             Attorney Registration No. 17900
BARRY PAUL GINSBERG,            :
                Respondent      :             (Montgomery County)


                                       ORDER


PER CURIAM


       AND NOW, this 21st day of September, 2015, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, see Pa.R.D.E. 215(g), and Barry

Paul Ginsberg is suspended on consent from the Bar of this Commonwealth for a period

of three years retroactive to July 22, 2013, and he shall comply with all the provisions of

Pa.R.D.E. 217.